755 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.TOMMIE T. WITHERSPOON, DEFENDANT-APPELLANT.
NO. 84-3342
United States Court of Appeals, Sixth Circuit.
1/11/85

ORDER
BEFORE:  ENGEL, KEITH, and MARTIN, Circuit Judges.


1
This matter is before the Court upon consideration of appellee's motion to dismiss the appeal for lack of jurisdiction because of a late filed notice of appeal.  Appellant has not responded to the motion to dismiss.


2
It appears from the record that the order denying the motion to correct/reduce and/or modify his sentence pursuant to Rule 35, Federal Rules of Criminal Procedure, was entered on February 14, 1984.  Appellant filed his notice of appeal on April 17, 1984.  In this case, Rule 4(b), Federal Rules of Appellate Procedure, requires the notice of appeal to be filed within ten days.  The April 17 notice of appeal was filed fifty-three (53) days late.  Hixon v. United States, 268 F.2d 666 (10th Cir. 1959); United States v. Quon, 241 F.2d 161 (2nd Cir.), cert., denied, 354 U.S. 913 (1957).


3
It is ORDERED that the motion to dismiss be and hereby is granted and the appeal dismissed.